OFFICE     OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




Eoaorablo
        too 1conkhoumo




                                             rtnont WrQto aa
                                            s rmwiwd fmn the




        p o r ,p tio
                  o r la wo la tioo n
                                    fp ewennh a t-
        \w*u ua lem     an4 until th aB a ilr ea
                                               Oo d
                                                  n-
        niwlo a o fTex a after
                            r , a o tioah4* h b u-
        *, a di h a tabt6d3bd,
                           0          ic o r0nd;-
        MO md oempbteatwidea         latlpatttmbc
        fo r eit, o r bofon IOU p a wn luthorim&
        by prwbnt lmb 46 waduot herring8 for
        it, that rubh ptwwn, rirr, oorporation
            or uwofatlon     or     rwaa   Bar w eonduoted
            hlnselt or ltmli Ii the wurso of the
            a&e,  traauotioaa  Ma thidg  nuitionba
                    April
 Baa. Joa k!o!akhouae,       2.4,   MS@, Pa$8 S


      VM~MOO ana nooewlty, duly Ona proparly ia8uba
      by the Railroad Cam15.asion
                                of Toua undar C~A#,O?
      870, t3eneral
                  Lawa 40th L.ag~alaturo,1987, aa amaadod
      at the Nrst Callad .Sossioa0S the Umt Le&slaturo
      Ma any and all pnnnt ma ruturbnf8ma80at8 thub-
      to.*
                                              ldaod to the
          Paragraph (4) of kotloa 1 has b o o n
bill. Thl~paragraph lmpowera and rutho~zos tha ~llrad
c0~~~1issi0n
           or 3bx88 to luk l a0tetimm,      titer girbg
10 day8 notioa, of tha faot quo&ion as to whether or not
the statueo fa lbroku* o x ins.Suoh paragraph,a mo ng
othar things, provldos that I
         wBoion the OarirslonQotaxwlnas  thata parron,
      flrm,.          or lssobiation
           oorporatlcu,              of~porrons
                                              ir l
      %r o k u! b s that tb a ir a0rma h a -b in,
                                                it sh u
     nab     iiadim8, band 00 oapotent aad endlble kstl-
     money that the. @ai& puma,       firm, oorporation or
     lssoolatlon of parsons has oustaasrilyor withroa-
     warble outainty brought about ocqatlflon in tb
     tranaportatlonof pareons ror hire batnan ona or
     aorm motor bus ocmpaalem,uhloh ha-8 tharatofon
     boon dult an6 proprl~ ls~usd am or more eartifl-
     oat08 o? mbllo oonrmlonoa   ad aaoosslty, cm tb
     on8 had, awl othor motor toklolas, not eo outl-
     tied,   on tb    othbrhand.*
            &otlea S has baetnbmnded so as to amlt timntrcm
 the profiolon in the orlglnal.billwhloh mado it unlawful
 fo r l Tram1 Bumno, own thau& holding l broku~s lloenso,
 to makm aar ooatren or lrrangamont Sor transportatloaanlass
 #oh oantraot or lrra 8umntwas nade w&h the ‘lawf’ul holder
 of aa bii*otlro outf 2 oat6 of Oonr*albnooand aeo*ssltt
 lsmmd br the Railrobl  C~srlon    of Tbrai.* Also, tha last
 lntonw of Sootion S has bsrn amaleb so as to lxooptfra
.tho p~~rislasor the bill private lnUiribual8who, a# l
y1y lnoldont to tra+ol,on+      into share-bxpensotnwl a&Tao-
mnts, ii suoh individualsdo not uss tho senloes of an
 unlio~awdwbrolcm~~
           Se&ion 6 or the~bill   has boon aamndbdso a8 to
provide that al   ~brokmrs~ ln transporting  or oauslng to W
transported swngus on the blghwaye of Texas shall bo bad
by tti $arlr 5"
              8, fares ana ratesapproved of by the Railroad
&amirsion~ of Texas owering    thr,tramg.ortstlonror bin
OS persaw owrthb highray Of Texa6. m additional         roaaonable
brokoraga ahargr for the wrvios~ of the broker is       rELitted
by hotlon 6 in   litdition~to the rata8 wt by the Rarlroad
c~solon     or Taxas*
Hoh. Joe Monkhou~o, April 24, lOSO, Pa&a 3


        8eotlon 7 0r the bill ntthorlmr tb Railroad
Caw~i~lon,afternotloe and haming to m&o, adoptand
ln?oroo rules and ragulatlon8mu&           abrokorsa.

          Eaotloa 6 O? the bill nqulree th a tlaoh Wbrokor-
ahall file a bond or other wourlty with the CQIIDIULM,
suah bond to be oonditiouod that the Etato of To&8 uy roomer
a penelty OS 825.00 plus the dlffannor botwem the rates
charged by a abroksrw and the rata whloh should havr born ohar-
6ea under aeotlon 6 of thr bill.
            Seation 9 of the bill provldas that a abrokelm botorr
trensportln6or oauslng to bo traasportulmy person tar
him shall tlmt protoot suoh mnon      by sbourlt~,  bond or la-
mraaoo,~approvad    by the CfamiS~la,aplast aamqge, loam aad
injury to tha property porro8wd by mob p a r so     n l6alnst
                                                  and
dama60, loam and injury nsultlna fraa NOh persoa*s personal
injury or 408thduring such trsnspartatlon,rod al80 lgalast
an losi suffmmd by suoh pormn by ioasos of s WbrokerW
raI llng to OPoplote-thebarrlam of s pamwagqr lo o o r dlng to
thbb r o klgnsynt.
           u*s
         SootianlOoofth0 bill nakb8 dOtail provlslmsfor
tha glrlagof not100bt tha Railroa6         Sor thepm-
                                  Ccaml8sloa
mlgatlm or rulasand m&ulatlau by the Caalsslon.
          saotlon11 of tha -ma    lot is slmllarto Grotion
T of tha lot oovaro.d
                    by the opinionof Aprilll, &9;939.
                 ,leprwldos for l.houln6 bofon thb grant-
           8eotlon
ing of a *broker*s* lloinso,alsofor a (85.00flllngiaa to
be pala with laoh applloatlontar llwns8 ana also ior a
$85.00 annual lloan~* iao.
           &otlotl 1s o? the -aed   bill   is tha mm. 88 Eootiam
0 of the billomond by our oplnloa of AprU li, 1939.
          sootion 14 at the am&o4 bill 18 slmllarto motion
10 of thr bill oove~d by our opinion of April 11, 1939.
           S@OtiN   Of thr UEMaOd bill 18 Sidi~
                    16                              t0 bOtiN
11 of the bill oovorid by our opinion or April 11, 1939.
          6aotloa 16 of the umulad bill is similar to~&otion
l5 or the billowema by cur .oplaltm  of April 11, 1.939.
          Sootlon19 of the uPaadod bill oontslas a Doolara-
'tlonof Policy uhioh is siarilarto'&otlon lb o? the bill
Hon. Joe Yoakhouae, April B4, LOSO, Page 4


ootemd by mr opinion of April 11, 1959, lroept thattb
Daolaratlono? Polloy oonttdnod In the amand. bill provide8
that the aotl+lties regulatedin the amended bill ~interfuo
dth and obatruot the f'uaotlonso? the Railroad c~sslcm
of Temae la ooaneotlonwith it8 oontrol of motor bur ocmpanfes
holding oertlfloatesoi pub118 oonrsnlenoeand neoesslty
issued by said ooamlasloa.*
          We aall to your sttentltm that *d have oonal6oreA
as a part o? the bill the amendments uhloh are found la the
fiveaheeta attaohea to the mins~ographed copy ot the bill
rhioh you sent to ua llthargh suoh amendnentshawe not been
lnoorporatedla tha~body o? the riarographedoopy o? the bill
iaoluded la your letter.
          AS n  8tat.A fa Nr opifllonOf April ll, IWO, n
?ull rsoogalsethe   pmr   otthe &gl4laturetomake8 oon-
olusI.vedetetiaatlon o? UIe roprlety,ulsdau b a d lxpadlenoy
of leei8latlcm. In that oDlaPon. va ?urther reoo&nlsad that
the tigl8latureoan, if it-besl~s,,ngulate the 6uslne~s
gf Travel Bureaus provided 8uoh ragulatloaaan reaaonsblo.
             Xt will be aotad ~that-theSemto Bill 9S'as sow
 6aendea will not affeet any person or oosoers rho operates
~8 travel burasu unless tha Railroad Ccariarion ilr8t iirrds
               r8oa or firm &a 80 0onAuoteAhlarelf or itself as
 that
to   bring
       Nob a i?
              out 8 *r*aaonablyoontlnuousor du8tcaia
 tftlotP with a motor bus oaapany rhlsh holds a oott7 ?!%   -
 or oonwnlenoa me a8oasalty i6NOb by the ~saxdsaloa. The
 Raolara$on q~sPolloy ooatalpea tp &otlon    . or-.+ bgl,
                                         _ - 19
 urine other things, nate8 that wie mgxuatum      rmas umt
 the methoA8 and praotloaa ragulated by Eenata Bill OS lster-
,?em vlth and obatruot the ?unotlans o? the Rillroad Copa-
mlssloa of Texao la oonnaotlonrlth its ooatrol of motor bus
 ocwmnles holding o8rtl?loateao? pub110 oonvenlonoe8nd
naoeadty ls~ed by the Commlsrlon.
          Awuaing;  as we mud, that reasonablr grounds exlet
?or the rtnalng6 aontalned la Seotloa 19 OS the bill, it fol-
low8 that Noh rinAlng8 provide a proper basis ?or regulation
by the Legislature of the activitiesQeaorlbed in the bill.
Ex part8 Sparks, 108 Criminal Aep~rts, 619, I:S. Es (8) WQ$
Es part.8Sepulraba e 6. w. (e). US.
         The aendmente uhloh have been msds to the blll
in question slnw the date o?,aurprevious o lnlonhave,in
our opinion, owed the oonstltutlonalobject13
                                           oaa whloh were
Eon. Joe Yoakhcuw, April 84, 1939, Page 8


mndo la our orl&al oplaloa.Umber thb bill as now anaaoa,
the holder or a duly iSNO broker*8 llo.ns., .ltll.uNghNbjoOt
to r8gulatlon, la oth8rwlsaI've to deal with an7 person and
is ,notm8tri0t86 to dealins with hoiaus 0s 08rtiri08t88or
@lo    oonrmleno8 and a808881t~ as provia   in the orlglaal
      .
          A8 th8 app8llate oourte of this statehave rip8atrAl~
upheld the oonstltutlonallt~of Art1010 9118, which ngulatas
motor bus tranrrportatlno,
                         M belloro thosq oourtn will, llke-
else, uphold the oonstltutlonalltyof the pcrs8at bill,wbioh
lttampts to m&at4    tif Noh p8rs0ns aad OOrporatioaBaos8
busin.   .n6 sotlritf.s oaastltut8a bustcaaaq sad oantlnuoos
ocuptitlonwithrotorbus omp8niesla Noh ananu as to
frustrate,.bstruot ant2 Int8rter8dth the Railroad coa~is8lon
in the lx8ralso'ofits urL$dztloo over the traasportatlan
ot passeague for him in          Ia this  ooaMotlon it 18
to br 'obsemd that the bill la*ltsunended   rorndobi not at-
fsmpt to ngulat8 or a8d with private indiaaw8   who 8s 8
8~. incident to travel enterinto sh a m-b x p eme
                                              l~omeats
dth      iftaitia~i8         0th.r   than ualio8aa8d ‘brokers*.
              me objaotlsrsuhloh W. made ln our o inionof
April ll, 1959, to sbotlan 11 of the erlglml b f ll hare bean
0uma      b7 the la88rtlon or a8t8ti8a  prmlslons1~ the uwaded
aot    proridlag im aotloeto ill lmtor86ted part188 aad a hear-
1      bafom the prmulgatlcrr.   or rules or mgulatloasb7 the
~4
 "4r b08a    ctid8810h
          m c4urlx.mlaatlcm at tmmta Bill 'ISla its 856ti04
tozn 418o1oa.8 ao prarlrlonswhloh on their raoe lr8 so un-
n#s.a.bl.              S8 t0 TiOlat.8   the   COSStitUtiOS   Of WI.8   W   th.
Coastltutloaof the ttaltedStates m,                     ther*Son, hold that suoh   '
bill is oonatltutlonal.




RBmBT
APPRo9xD;
~616a8dl
    Oeral4 a. yIM
ATTQupfltuBHERALQFEIAEI